DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim
20. A multimedia device, comprising: 
a controller configured to enter a standby mode when the multimedia device is off; 
a notification information collection unit configured to collect notification information from at least one of a broadcasting station, an external device, and an external server when the multimedia device enters the standby mode;
 	a sensing unit configured to obtain information of a user and distance information to the user when the multimedia device enters the standby mode; and
a display unit,
 	wherein when the user recognized on the basis of the obtained user information corresponds to a predetermined user and when the obtained distance information to the user corresponds to a predetermined distance value, the controller is configured to activate a partial area of the display unit and display notification information corresponding to the recognized user of the collected notification information in the activated partial area[.],

 	wherein the sensing unit comprises a camera configured to sense eyes of the user, 
wherein when the user recognized on the basis of the obtained user information corresponds to the predetermined user and when the obtained distance information to the user corresponds to the predetermined distance value, the controller is configured to activate a first area of the display unit and display first information for providing the notification information in the first area, and
 	wherein when the camera senses that the eyes of the user gaze to the first area, the controller is configured to activate a second area adjacent to the first area and display the notification information corresponding to the recognized user of the collected notification information in the first and second areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422